            Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ARETHA COOK                                                                       PLAINTIFF

V.                               CASE NO. 3:20-CV-86-BD

SOCIAL SECURITY ADMINISTRATION                                               DEFENDANT

                                           ORDER

I.      Introduction:

         On September 15, 2017, Aretha Cook applied for disability benefits, alleging

disability beginning on April 20, 2015. (Tr. at 15) Ms. Cook’s claims were denied

initially and upon reconsideration. Id. After conducting a hearing, the Administrative

Law Judge (ALJ) denied Ms. Cook’s application. (Tr. at 28) Ms. Cook requested that the

Appeals Council review the ALJ’s decision, but that request was denied. (Tr. at 1)

Therefore, the ALJ’s decision stands as the final decision of the Commissioner. Ms. Cook

filed this case seeking judicial review of the decision denying her benefits. 1

II.      The Commissioner=s Decision:

          The ALJ found that Ms. Cook had not engaged in substantial gainful activity since

the alleged onset date of April 20, 2015. 2 (Tr. at 18) At step two of the five-step analysis,




1
     The parties consented to proceed before a magistrate judge. (Doc. No. 5)
2
  Ms. Cook continued to work after her alleged onset date, but the work did not rise to
the level of substantial gainful activity. (Tr. at 18)

                                               1
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 2 of 11




the ALJ found that Ms. Cook had the following severe impairments: degenerative disc

disease, degenerative joint disease, obesity, ischemic heart disease, depression, anxiety,

and intellectual disorder. Id.

       After finding that Ms. Cook’s impairments did not meet or equal a listed

impairment (Tr. at 18), the ALJ determined that Ms. Cook had the residual functional

capacity (RFC) to perform work at the sedentary exertional level, with limitations. (Tr. at

21) She could only occasionally climb, balance, stoop, crouch, crawl, and kneel. Id. She

could perform work where interpersonal contact is incidental to the work performed, with

incidental meaning that interpersonal contact would require limited interaction, such as

meeting and greeting the public, answering simple questions, accepting payment, and

making change. Id. She could perform work where the complexity of tasks could be

learned by demonstration or repetition within 30 days, with few variables, and little

judgment required. Id. The supervision required would have to be simple, direct, and

concrete. Id.

       Based on this RFC and testimony from a Vocational Expert (VE), the ALJ

determined that Ms. Cook was unable to perform any of her past relevant work. (Tr. at

26) Relying upon the VE’s testimony, and after considering Ms. Cook’s age, education,

work experience and RFC, the ALJ found that Ms. Cook was capable of performing work

in the national economy as addresser and document preparer. (Tr. at 27) Thus, the ALJ

determined that Ms. Cook was not disabled. Id.


                                             2
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 3 of 11




III.   Discussion:

       A.   Standard of Review

       In this appeal, the Court must review the Commissioner’s decision for legal error

and assure that the decision is supported by substantial evidence on the record as a whole.

Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010)). Stated another way, the decision must rest on enough evidence

that “a reasonable mind would find it adequate to support [the] conclusion.” Halverson,

600 F.3d at 929. The Court will not reverse the decision, however, solely because there is

evidence to support a conclusion different from that reached by the Commissioner.

Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006).

       B.   Ms. Cook’s Arguments on Appeal

       Ms. Cook maintains that the evidence supporting the ALJ’s decision to deny

benefits is less than substantial. She argues three points in her appeal: (1) the ALJ did not

properly consider all of her impairments as step two; (2) the ALJ failed to fully develop

the record; (3) the ALJ did not properly evaluate medical opinions; and (4) the ALJ failed

to resolve conflicts between VE testimony and the Dictionary of Occupational Titles

(DOT).

       Ms. Cook treated her knee pain, back pain, hypertension, and mental impairments

irregularly. Much of the record reflects emergency room (ER) visits rather than consistent

specialized treatment. Ms. Cook weighed 290 pounds in August 2017 and weighed 338


                                              3
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 4 of 11




pounds in May 2018. (Tr. at 689, 852). She gained weight despite her doctors’

recommendations to improve her diet, lose weight, and exercise. (Tr. at 636, 702)

       As for hypertension and ischemic heart disease, an ER doctor noted that Ms.

Cook’s sedentary lifestyle and continued daily smoking habit were serious risk factors

that compromised her conditions. (Tr. at 702) Ms. Cook was referred for physical

therapy, but admitted at the hearing that she had only begun that treatment a few months

prior. (Tr. at 41) Moreover, Ms. Cook was noncompliant with treatment: she admitted

that she did not take her blood pressure medication as prescribed; and she failed to follow

up with recommended hypertension treatment. (Tr. at 479, 485-512). A claimant’s non-

compliance with treatment is a legitimate consideration in evaluating the validity of his

alleged disability. See Holley v. Massanari, 253 F.3d 1088, 1092 (8th Cir. 2001). When

Ms. Cook did go to the ER for hypertensive episodes, she responded well to treatment.

(Tr. at 476-482) Ms. Cook said she felt better when she took her blood pressure medicine

and had fewer headaches. (Tr. at 46, 482) Improvement in condition supports an ALJ’s

finding that a claimant is not disabled. See Lochner v. Sullivan, 968, F.2d 725, 728 (8th

Cir. 1992).

       An MRI of Ms. Cook’s lumbar spine showed no disc herniation or stenosis; and a

bilateral knee x-ray showed only mild arthritic changes. (Tr. at 463-466) An April 2016

clinical exam showed moderately limited lumbar range of motion, with no muscle spasm

and negative straight-leg raises. (Tr. at 633-634) Objective tests showing mild-to-


                                             4
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 5 of 11




moderate conditions do not support a finding of disability. Masterson v. Barnhart, 363

F.3d 731, 738-39 (8th Cir. 2004). Ms. Cook said that muscle relaxers helped for pain. (Tr.

at 631) She said she did not walk with an assistive device. (Tr. at 41)

       Ms. Cook conceded that she performed a wide range of daily activities. She

attended church, visited with family, cooked simple meals, did some chores, shopped in

stores, and played cards. (Tr. at 40-42, 300-304) Such daily activities undermine her

claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995). In a function

report, Ms. Cook reported that she was good with written and spoken instructions and

could finish what she started. (Tr. at 300-305) She had generally normal mental status

examinations, and she did not seek out specialized psychiatric care. (Tr. at 437, 633) Ms.

Cook continued to work part-time through 2017. (Tr. at 260-263, 286-291)

       Ms. Cook maintains that the ALJ failed to consider all of her impairments,

particularly her hypertension and argues that the ALJ should have found her hypertension

to be severe. The claimant has the burden of proving that an impairment is severe, which

by definition significantly limits one or more basic work activities. Gonzales v. Barnhart,

465 F.3d 890, 894 (8th Cir. 2006); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987); 20

C.F.R. § 404.1521(a). In any event, once an ALJ proceeds past step two, the labeling of

an impairment as severe or non-severe has no legal significance; the medical record as

whole is the basis for the determinations at steps three and four. See 20 C.F.R.

§§ 404.1545(e), 416.945(e); Social Security Ruling 96-8p, 1996 WL 374184 (the ALJ


                                             5
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 6 of 11




will consider all medically determinable impairments, even those that are non-severe,

when assessing residual functional capacity).

       Ms. Cook did not follow her doctors’ orders with respect to hypertension. She

continued to smoke and did not take her medications as prescribed. She was able to

perform a variety of daily activities. Her primary treatment for hypertension was at the

ER, where she improved upon discharge. Ms. Cook has not shown that hypertension

significantly limited her work activities, or that the ALJ’s step-two analysis was

insufficient. See Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994)(ALJ properly

considered the combined effects of impairments when the ALJ noted that the evidence as

a whole did not show claimant’s symptoms would preclude all work).

       Ms. Cook next asserts that the ALJ did not properly develop the record because he

did not give significant weight to any medical opinions; thus, additional opinions were

required. While an ALJ has a duty to develop the record, this duty is not never-ending.

McCoy v. Astrue, 648 F.3d 605, 612 (8th Cir. 2011). The ALJ is responsible for assessing

the medical evidence, and there is no requirement that an ALJ’s decision be supported by

a specific medical opinion. See Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016)

(affirming RFC without medical opinion evidence); Perks v. Astrue, 687 F.3d 1086,

1092-1093 (8th Cir. 2012).

       As for evaluation of medical opinion evidence, Ms. Cook has not shown that the

ALJ erred. On January 28, 2017, the Administration promulgated new regulations


                                             6
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 7 of 11




governing how ALJs assess medical opinion evidence. The new rules focus on whether

an opinion is persuasive, based on specific factors: supportability; consistency with the

evidence; relationship with the claimant; provider specialization; and any other important

factors. See 20 C.F.R. § 404, 1520c(a)-(c)(2017). An opinion is persuasive if it is

sufficiently relevant to, and consistent with, the medical evidence as a whole. See Phillips

v. Saul, No 1:19-CV-00034-BD, at *4 (E.D. Ark. June 24, 2020). An ALJ must give good

reasons for his or her findings about an opinion’s persuasiveness. Id.

       Dr. Robert Giddings, M.D., whom Ms. Cook only saw a handful of times, filled

out a medical source statement in March 2018. (Tr. at 841-847) In that statement, Dr.

Giddings opined that Ms. Cook was unable to perform even sedentary work. Id. The

opinion was on a short checkbox form. A conclusory checkbox form has little evidentiary

value when it cites to no medical evidence and provides little or no elaboration. Anderson

v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012). Dr. Giddings’ restrictive statement included

his opinion that Ms. Cook would need frequent rest periods, longer than normal breaks,

and the ability to shift positions at will. This opinion was undermined by the benign

objective medical evidence, Ms. Cook’s failure to follow doctors’ orders, and her

improvement with treatment. The ALJ noted that the record did not support the

significant limitations set out in Dr. Giddings’ opinion. (Tr. at 25) The ALJ thoroughly

discussed the medical evidence that served as a basis for his finding that Dr. Giddings’

opinion was only partially persuasive.


                                             7
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 8 of 11




       The ALJ also considered an opinion from consultative psychiatric examiner

Catherine Hubbard Adams, Ph.D. (Tr. at 825-832) Dr. Adams noted that Ms. Cook was

open and cooperative with appropriate mood. Id. While Dr. Adams found that Ms. Cook

might have had moderate-to-severe difficulty with attending and sustaining concentration

and mild difficulty in coping with work demands and completing tasks in an acceptable

timeframe, she found that the difficulties did not interfere with activities of daily living or

social interactions. Id. The ALJ found Ms. Adams’s opinion unpersuasive, noting Ms.

Cook’s relatively normal mental examination. (Tr. at 25) Indeed, Ms. Cook’s mental

status exams were largely normal, and she said that she could finish what she started and

easily follow instructions.

       The ALJ also considered state-agency reviewing experts, who found that Ms.

Cook’s mental impairments were non-severe. He found those opinions unpersuasive. (Tr.

at 26) He clearly gave some credit to Ms. Cook’s own testimony about mental

limitations, because he found mental impairments at step two and assessed mental

limitations in the RFC. (Tr. at 16-21) The Court finds that the ALJ properly evaluated the

medical opinions. Moreover, the multiple medical opinions, paired with the clinical and

objective findings and Ms. Cook’s own testimony, provided a fully developed record.

       Finally, Ms. Cook argues that the ALJ erred at step five. She contends that he

failed to resolve multiple conflicts between the VE testimony and the DOT. An ALJ has

an affirmative duty to ask about any possible conflict between the VE’s testimony and the


                                               8
         Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 9 of 11




DOT before relying on that testimony to support his findings. Soc. Sec. Ruling (SSR) 00-

4p (2000), *2-4, 2000 SSR LEXIS 8. Next, an ALJ must explain in his decision how he

resolved that conflict. Id.

       The Defendant properly points out that there simply were no conflicts apparent at

step five. The ALJ did not impose a sit/stand option in the hypothetical to the VE. This

was also supported by Ms. Cook’s ability to perform daily activities, her normal clinical

exams, the lack of need for an assistive device, and her ability to work after the alleged

onset date.

       The ALJ also did not impose any limitation in Ms. Cook’s concentration,

persistence or pace; and Ms. Cook argues that limitations should have been included in

hypothetical posed to the VE. The Commissioner may meet his burden at step five by

eliciting testimony from a VE in response to “a properly phrased hypothetical question

that captures the concrete consequences of a claimant's deficiencies.” Porch v. Chater,

115 F.3d 567, 572 (8th Cir. 1997). “A hypothetical question is properly formulated if it

sets forth impairments ‘supported by substantial evidence in the record and accepted as

true by the ALJ.’” Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir. 2005) (quoting

Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). The ALJ need not include limitations

not borne out in the record. Ms. Cook herself indicated that she could focus, follow

directions, and finish what she started. She did not demonstrate disabling mental




                                             9
        Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 10 of 11




conditions; and the hypothetical and RFC properly accounted for any problems with

mental function in a work setting.

       Finally, Ms. Cook argues that the ALJ limited her to simple work, which does not

correspond to the mental requirements of the jobs identified by the VE. The document

preparer job requires level-3 reasoning, which means a worker can “apply commonsense

understanding to carry out instructions furnished in written, oral, or diagrammatic form,

and deal with problems involving several concrete variables in or from standardized

situations.” DOT, app. C., pt. III (1991 WL 688702 (4th ed. rev. 1991).

       Level-3 reasoning work is not necessarily “complex”; Ms. Cook’s RFC for work

with incidental interpersonal contact with few variables and little judgment does not

conflict with level-3 reasoning. Renfrow v. Astrue, 496 F.3d 918, 921 (8th Cir. 2007).

Moreover, the second job identified by the VE requires only level-2 reasoning:

“carry[ing] out detailed but uninvolved written or oral instructions. . . .” Id. This sort of

work would not exceed the RFC restrictions here, so there was no apparent conflict at

step five. 3 See Moore v. Astrue, 623 F.3d 599, 604 (8th Cir. 2010)(rejecting argument

that an RFC limiting a claimant to “carrying out simple job instructions” and performing




3
  Ms. Cook argues that the RFC should have directly tracked the DOT reasoning-level
language and cites to Gilbert v. Berryhill in support. Gilbert v. Berryhill, 3:18-CV-00198-
PSH (E.D. Ark. July 29, 2019). Gilbert’s holding does not require that an RFC follow
DOT language precisely. Id. at *4.

                                              10
        Case 3:20-cv-00086-BD Document 16 Filed 04/19/21 Page 11 of 11




“simple, routine and repetitive work activity at the unskilled task level” was incompatible

with jobs requiring level-2 reasoning).

IV.   Conclusion:

       There is substantial evidence to support the Commissioner’s decision to deny

benefits. The ALJ did not err at step two or step five; he properly evaluated the medical

opinions; and the record was fully developed. The finding that Ms. Cook was not

disabled within the meaning of the Social Security Act must be, and hereby is,

AFFIRMED. Judgment will be entered for the Defendant.

       IT IS SO ORDERED, this 19th day of April, 2021.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                            11
